Citation Nr: 1415800	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  04-28 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bowel dysfunction, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for bladder dysfunction, to include as secondary to a service-connected disability.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active service from May 1974 to May 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of a Department of Veterans Affairs (VA), Regional Office (RO).  

This matter was most recently before the Board in September 2011 at which time it was remanded for additional development.  It is now returned to the Board. 

The issues of:  (1) entitlement to service connection for fibromyalgia, to include as secondary to service-connected disabilities; (2) entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD), and to include as secondary to service-connected disabilities; (3) entitlement to service connection for osteoporosis, to include as secondary to service-connected disabilities; and (4) entitlement to service connection for reproductive problems and loss of sexual organs, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Additional development is required in this case before the matters on appeal may be finally adjudicated.  In this regard, a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must again remand the case for compliance with the remand orders.

Bowel and Bladder Claims

In September 2011, the issues of entitlement to service connection for bowel and bladder disabilities were remanded to obtain opinions addressing their etiology.

VA examination reports dated in July 2012 reflect the examiner's opinions that the Veteran's claimed urinary incontinence and fecal incontinence are not caused by service-connected or any diagnosed condition during active service.  

In formulating the opinions, the examiner stated that there is no documentation showing that the Veteran has urinary incontinence or fecal incontinence in her claims file or VA treatment records.

The examiner, however, failed to consider the October 2003 VA outpatient treatment record which reflects "worsening pain in low back which radiates down R leg as well as urinary incontinence" and a September 2007 VA preoperative history and physical for L4-5 cyst resection and discectomy which reflects that the Veteran "[h]as had bowel and bladder incontinence for 7-10 years."  Notwithstanding this, the examiner failed to provide an opinion as to whether any urinary or fecal incontinence is aggravated by her service-connected lumbosacral strain.  Thus, a remand is necessary to obtain an addendum opinion.  

TDIU

In September 2011, the issue of entitlement to a TDIU was remanded to afford the Veteran a VA examination to determine whether her service-connected disabilities preclude her from performing substantially gainful employment.  

The RO, however, did not schedule the Veteran for a VA examination to evaluate the effect of her service-connected disabilities on her employability, and a medical opinion was not obtained.  Rather, in the November 2013 Supplemental Statement of the Case, the RO appeared to deny the claim on the basis that the Veteran did not complete a Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940).

The Board also instructed that such examination should be scheduled after adjudicating the Veteran's referred service connection claims as described in the Introduction.  To date, the referred claims have not been adjudicated.  

Remand is necessary to afford the Veteran a VA examination in order to provide a current assessment of her employability and to ensure adjudication of the inextricably intertwined service connection issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for her asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall ask the Veteran to identify all locations of VA treatment or evaluation for her asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The RO/AMC shall return the claims file and a copy of this Remand to the July 2012 VA examiner (S.M.) for opinions regarding the following:

(a)  Please clarify whether the Veteran has had a bowel or bladder disability since February 2003.  

The examiner must consider the October 2003 report of urinary incontinence and September 2007 report of bowel and bladder incontinence contained within the VA treatment records.

In identifying any disability, consideration shall be given to disabilities diagnosed in the medical record and VA examination reports.

(b)  The examiner is directed to opine as to whether it is at least as likely as not that any current bowel disability (diagnosed since February 2003) either (i) was caused (in whole or part) or (ii) is aggravated (permanently worsened) by a service-connected disability, to include lumbosacral strain, chronic thoracic strain, or radiculopathy, right and left lower extremities?

(c)  The examiner is also directed to opine as to whether it is at least as likely as not that any current bladder disability (diagnosed since February 2003) either (i) was caused (in whole or part) or (ii) is aggravated (permanently worsened) by a service-connected disability, to include lumbosacral strain, chronic thoracic strain, or radiculopathy, right and left lower extremities?

If the Veteran's bowel or bladder disability is aggravated by a service-connected disability, the examiner shall, if possible, indicate the extent of such aggravation by identifying the baseline level of disability.  

The examiner should be informed that the Veteran is competent to describe the frequency and severity of her symptoms.

A rationale for all opinions should be provided.  

If the July 2012 VA examiner is unavailable, please refer the case to another physician with appropriate expertise for the requested opinions, and another VA examination should be scheduled if deemed necessary for the examiner to offer an opinion. 

3.  The RO/AMC shall adjudicate the Veteran's referred service connection claims as described in the Introduction.

4.  AFTER adjudicating the Veteran's referred service connection claims (as described in the Introduction), the RO/AMC shall afford the Veteran a VA examination in order to assist in evaluating the effect of her service-connected disabilities on her employability.  

The examiner shall opine whether the Veteran's service connected disabilities (hysterectomy with bilateral salpingo-oophorectomy and fibroid tumor; lumbosacral strain; traumatic arthritis, cervical spine; chronic thoracic strain; Grave's disease with mild exophthalmos; radiculopathy, bilateral lower extremities; scar, residual of left breast lumpectomy; and, any other disabilities for which service connection is established) in combination preclude gainful employment for which her education and occupational experience would otherwise qualify her.

The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, effects of treatment and medications used to treat the service-connected disabilities must be considered in the opinion.  

The examiner must provide a rationale for the opinion.  If he or she is unable to provide an opinion without resort to speculation, it should be explained why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  After completion of the above, the RO/AMC shall review the expanded record and readjudicate the claims of entitlement to service connection for bowel dysfunction and bladder dysfunction, to include pursuant to 38 C.F.R. § 3.310, and entitlement to a TDIU pursuant to § 4.16(a).  If any of the benefits sought are not granted in full, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



